DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-4, 6, and 8-16 are examined herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips in view of Williams, SA and Anderson (2018/0271132), as evidenced by WCA and AMS.
Phillips: Healthy Recipes; copyright 2012.

Williams:  HOW-TOS: How to Make Marinated Mushrooms: A pickled mushroom recipe for the perfect garnish; published online at least by 3/21/2016 @ https://web.archive.org/web/20160321134758/https://www.foodrepublic.com/recipes/how-to-make-marinated-mushrooms/

SA: Scientific America: Saucy Science: Exploring the Science of Marinades; A summer cooking challenge from Science Buddies; By Science Buddies on July 10, 2014


AMS: AMS/USDA.gov: Whey Protein Concentrate (WPC); published April 24, 2015; and also verified as being published online by Feb. 10, 2017 at: https://web.archive.org/web/20170210203918/https://www.ams.usda.gov/sites/default/files/media/Whey%20Protein%20Concentrate%20TR.pdf

WCA: Whatscookingamerica: Boiling point; published online at least by Feb. 09, 2003 at: https://web.archive.org/web/20030209003359/https://whatscookingamerica.net/boilpoint.htm


Independent claim 1
Phillips teaches methods of making healthy food (ti,).

Blanching and marinating
Phillips teaches methods of making healthy food, including Khumb Kadak (page 33), including steps of: 

Blanching
Phillips teaches  the use of a step of blanching (i.e. dipping in boiling water) mushrooms (i.e. a food source comprising a fruit or vegetable) to produce a blanched food source (bullet 2 of the Method section)

Marinating
Phillips teaches  the use of a step of marinating the blanched mushrooms to produce a marinated food source (bullet 4 of the Method section), wherein the marinade comprises protein (i.e. yogurt, known to comprises the protein whey).
Since it is commonly known that yogurt comprises sugar, it would be reasonable to expect that the recipe comprises some sugar, as claimed.
Philips does not discuss the use of 20 to 50 w/w% of sugar, as claimed.




Williams also teaches about marinating mushrooms and further provides the use of about 42 % sugar by volume that imparts about the same amount of sugar by wt%, because Williams teaches the use of 1.25 cups of sugar (about 296 grams) and 1.75 cups of white wine vinegar (about 414 grams) for a total of about 710 grams of marinade (i.e. about 42 wt% of sugar).
SA also teaches about marinating edible vegetables products, and further provides what is commonly known, that sugar in marinades provides the function of making the food taste sweet (see sentence before the Cleanup section), therefore one in the art would incorporate sugar for a desired sweetening effect, therefore one in the art would be motivated to use sugar for its benefit of making food taste sweeter (SA).
Therefore, It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of marinating vegetables foods, as Phillips, to include sugar, as claimed, because the combination of Williams and SA illustrates that the art finds encompassing amounts of sugar as being suitable for similar uses, including methods of marinating vegetables which imparts reasoning in that since such a thing was known to have been done and published, one of skill in the art would have had a reasonable expectation of success (Williams); and that the use of sugar in methods of marinating vegetables, provides the function/benefit of making the food taste sweet, therefore one in the art would be motivated to use sugar for its benefit of making the food taste sweeter (SA).



Drying
Phillips teaches a step of air frying (i.e. drying) the marinated mushrooms (bullets 4-6 of the Method section) to produce a dried food source.  

Water activity of dried mushrooms
Although the modified teaching does not discuss the water activity of the dried mushrooms, it would be reasonable to expect that similar foods made by similar method steps, as claimed, would result in a similar product, including one with a water activity of less than 0.65.
Anderson also teaches methods of blanching and drying mushrooms by frying; and further provides that the water activity achieved is 0.60 or less (0011), which encompasses the claim of less than 0.65, as claimed.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making dried edible mushrooms that were blanched and fried, as the modified teaching above, to include that the product made has a water activity level of less than 0.65, as claimed, because Anderson illustrates that the art finds said water activity to be suitable when  making dried edible mushrooms that were blanched and fried, which imparts reasoning for obviousness since such a thing was known to have been done and published (see MPEP 2144.07).




In summary, applicant claims a formula for making a nutritional composition that uses or eliminates common ingredients, which does not amount to invention in the constantly developing art of preparing food because there is no specific showing that establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  It is long and commonly known that the object of for people of skill for cooking (e.g. cooks, chefs, and bakers) is to use or eliminate common ingredients to formulate food that is palatable. Such an act, the formulation or creation a food recipe, is not patentable because it does not make a scientific advancement in the field unless a new/novel reaction, coaction or cooperative relationship is made evident by such a creation. In other words, the act of making food or food recipes that taste good, even if the combination of the ingredients is not known or has not been done before, is not patentable subject just because it was done.
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of this specific instant case.  
At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

Dependent claims
As for claim 2, Phillips teaches to blanch (i.e. dip) the mushrooms in boiling water, which imparts a blanching temperature that encompasses from 185 to 211 °F because the temperature of boiling water varies based on the elevation/altitude.
WCA provides evidence that the temperature of boiling water is result effective based on the altitude, wherein boiling can be from about 210 to 212 °F (see the Altitude section toward the bottom of the short article).
Therefore Phillips as evidenced by WCA, provides a blanch temperature that encompasses the claimed range of within from 185 to 211 °F.

As for claim 3, Phillips teaches to blanch the mushrooms for 30 seconds, which encompasses the claim of blanching for up to 7 minutes.  

As for claim 8, the modified teaching, in Anderson, provides that the water activity achieved is 0.64 or less (0011), which encompasses the claim of 0.64-0.59 





As for claims 9-12, it would be reasonable for one of skill in the art to expect that similar protein has similar properties, including:
 a molecular weight of less than 100 kDa, as in claim 9;
wherein at least 50% on a w/w basis has a molecular weight of less than 100 kDa, as in claim 10; 
a molecular weight of less than 20 kDa, as in claim 11; and 
wherein at least 80% on a w/w basis has a molecular weight of less than 20 kDa, as in claim 12.

As for claims 13-14, AMS provides evidence that whey protein in yogurt has the property of being soluble at all pH levels, temperatures, protein concentrations, and ionic conditions (see Table 4), which imparts 100 percent solubility, and encompasses:
wherein the protein has a solubility of greater than 50 wt%, as in claim 13; and 
wherein the protein has a solubility of greater than 90 wt%, as in claim 14.  

As for claim 15, the modified teaching, discussed above, provides wherein the protein is whey.  

As for claim 16, the modified teaching, discussed above, provides the use of mushrooms (i.e. a vegetable).  



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Phillips in view of Williams, SA and Anderson (2018/0271132), as evidenced by WCA and AMS, as applied to claims 1-3 and 8-16 above, further in view of Prasad (6,309,681).
As for claim 4, the modified teaching does not discuss the use of 12 to 22 % protein in the marinade, as claimed.
Prasad also teaches methods of making food marinades (2, 12+), wherein it is known for them to have the intended use for vegetables (1, 45+), and further provides the use of 30 to 60 wt% of texture improving agents (3, 18+; ref. clm. 12), including whey protein isolate (WPI) in amounts of up to 25 wt% of a texture improving agent (5, 10+; 5, 31+) for moisture retention of the food being marinated (5, 10+).
Therefore Prasad provides up to at least 6.75 to 13.5 wt% protein, which encompasses a marinade having 12 to 22 wt% protein, as claimed.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making food marinades with whey protein, as the modified teaching above, to include 12 to 22 wt% protein, as claimed, because Prasad illustrates that the art finds encompassing amounts of protein as being suitable for similar intended uses, including methods of making food marinades with whey protein (see MPEP 2144.07), and further provides the reasoning that this amount of protein functions in the marinade as a texture improver that retains moisture in the food being marinated. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Phillips in view of Williams, SA and Anderson (2018/0271132), as evidenced by WCA and AMS, as applied to claims 1-3 and 8-16 above, further in view of Burton.
Burton: What exactly does a marinade do?; comment on the topic; verified as being published online at least by Sept. 07, 2012 at: https://web.archive.org/web/20120907064459/https://www.reddit.com/r/AskCulinary/comments/zao3l/what_exactly_does_a_marinade_do_what_are_the/

As for claim 6, the modified teaching does not discuss the pH of the marinade, including 8 to 9, as claimed.  
Burton also teaches methods of making food marinades, and further provides the use of alkaline ingredients such as egg whites, baking soda, soda ash, etc. to raise the pH above 8.5, to soften connective tissue in the food, which encompasses the pH of the marinade being 8 to 9, as claimed.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making marinades, as the modified teaching above, to include a pH of 8 to 9, as claimed, because Burton teaches how to make marinades having encompassing pH, by providing the reasoning of using alkaline ingredients to soften connective tissue of the food being marinated, further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success (see MPEP 2144.07).



Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips in view of Williams, SA and Anderson (2018/0271132), as evidenced by WCA and AMS, as applied to claims 1-3 and 8-16 above, further in view of Prasad (6,309,681) and Kopf.
Kopf: WO 2003/022063; published 3/20/2003.
As for claims 9-12, Phillips discusses the use of yogurt in the marinade, known to comprise whey from the cow’s milk used to make it, however, does not discuss the molecular weight of the whey protein.
Prasad also teaches methods of making food marinades (2, 12+) for vegetables (1, 45+), and further provides the use of texture improving agents (3, 18+; ref. clm. 12), including whey protein isolate (WPI) (5, 10+; 5, 31+) for the benefit of moisture retention of the food being marinated (5, 10+).
Kopf also teaches about WPI, and further provides that when it is made, the most preferred filtration membrane used provides a WPI having a molecular weight of about 5,000 (5 kDa) WPI (see the discussion of Figure 3).
Kopf further provides that by using their method of filtering whey to generate numerous individual components, benefits include: minimize waste, lower adverse environmental issues and enhanced economic benefits to dairy producers.
Such a showing shows that WPI is known to have an encompassing molecular weights, as those claimed, including:
a molecular weight of less than 100 kDa, as in claim 9;
at least 50% on a w/w basis has a molecular weight of less than 100 kDa, as in claim 10; 
a molecular weight of less than 20 kDa, as in claim 11; and 
wherein at least 80% on a w/w basis has a molecular weight of less than 20 kDa, as in claim 12.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of using whey protein in marinades, as the modified teaching above, to include the use of whey protein with a low molecular weight, as claimed, because Prasad teaches the use of WPI for making marinates and Kopf teaches the most preferred MW for WPI is 5,000 (5 K da), wherein making WPI having this MW, provides several benefits, including: minimized waste, lower adverse environmental issues and enhanced economic benefits to dairy producers.

Response to Arguments
 	Please see the response to arguments provided in the Interview Summary of 3/30/2022.
As for the previous claim Objections and 112 rejections, Applicant’s timely response is appreciated, and said Objection/Rejection are not re-issued herein.
As for the previous rejection not addressing claim amendments, please see the modified rejection above, necessitated by said amendments.
As for Applicant’s submission that there is no motivation to combine Burton because the pH of the claim 6 is for the purpose of protein uptake, not meat tenderization. Burton discusses the tenderizing effect of both acidic and alkaline marinades. The current invention teaches away from acidic marinades because they do not result in as much protein uptake as a more basic marinade. This can be seen starting at least at paragraph [0052]. Creating dried fruits or vegetables with a jerky-like texture requires creating a firmer texture from fruits or vegetables, not further tenderizing them. Furthermore, as seen in the discussion above related to claim 1, controlling the texture of the dried fruits and vegetables is done by varying the sugar content of the marinade relative to water activity level. Lastly, Applicant submits that claim 6, at least by virtue of its dependency to claim 1, is in condition for allowance. For at least these reasons, withdrawal of the rejections is respectfully requested. 
In response, the MPEP 2144.IV is clear that “The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.”  Therefore, this argument is not persuasive.
 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Valeria: Russian Lacto Fermented Mushrooms; published at least by 3/09/2017 @ https://web.archive.org/web/20170309200951/https://www.beetsandbones.com/russian-lacto-fermented-mushrooms/

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/          Primary Examiner, Art Unit 1793